Citation Nr: 0627252	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-41 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Indianapolis, Indiana Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in March 2006.  

The matter of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDING OF FACT

The evidence of record reasonably establishes that the 
veteran's PTSD produces occupational and social impairment 
with deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.7, 4.130, Diagnostic Code (Code) 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The rating decision and the aforementioned SOC and 
SSOCs also provided the text of other applicable regulations 
and explained what the evidence showed and why the claims 
were denied.   The veteran was not provided a specific notice 
letter pertaining to the effective dates of awards prior to 
the rating on appeal (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  Despite the lack of prior notice 
regarding that particular element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on the issue of entitlement to an increased 
rating for PTSD.  The decision below does not address any 
effective date issues.  The veteran will have the opportunity 
to contest/appeal if he so wishes the effective date assigned 
by the RO when they implement the grant below.      

More generally, while complete VCAA notice was not given 
prior to the rating on appeal, the appellant had ample 
opportunity to respond after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required at 
this time.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
VA medical evidence.  The veteran was provided VA evaluations 
in July 2002 and September 2003.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service connection for PTSD was granted in August 2002, and a 
50 percent rating was assigned effective April 2000.  The RO 
has not identified any specific verified stressor events in 
service, but has noted that the unit to which the veteran was 
assigned engaged in combat and has found that the veteran's 
accounts are credible.

A February 2002 VA psychiatric progress note indicated that 
the veteran's flashbacks and nightmares were somewhat more 
intense but similar to past episodes.  He was unable to 
return to sleep after such episodes and had persistent 
fatigue the next day.  Movements at night had been much 
reduced since he started taking Gabapentin.  

On July 2002 VA psychological evaluation the diagnoses were 
PTSD and alcohol dependence in partial remission.  The 
veteran reported that in service he delivered ammunition to 
troops in the field.  Many times Vietnamese would attempt to 
run him off the road by pulling in front of him on motor 
scooters.  The veteran estimated that he killed at least 100 
Vietnamese by running them over.  He also reported killing 
his barber and a six year old child who was trying to steal 
ammunition.  He complained of problems with nightmares, 
insomnia, flashbacks, intrusive thoughts, constant 
nervousness and auditory and visual hallucinations.  He 
sometimes would see someone passing across his peripheral 
vision at night while he was watching television.  He also 
reported auditory hallucinations of people screaming and 
hollering, and that he would hear doors opening and closing 
even though no one was there.  He typically had two to three 
nightmares a week but sometimes had them every night, and was 
preoccupied with thoughts of Vietnam every day.  He typically 
could only sleep about 90 minutes to two hours without being 
awakened.  He was being treated by a VA psychiatrist with 
Venlafaxine and Gabapentin.  Mental status examination showed 
that the veteran's speech was marked by persistent stuttering 
throughout the interview.  His affect was anxious, tense and 
nervous; and he was positive for auditory and visual 
hallucinations.  He denied suicidal ideation but did indicate 
that he had thoughts of hurting a claims representative who 
had formerly handled his case.  He believed the 
representative had not adequately represented him, which was 
the reason he had not received adequate compensation from VA.  
He denied any intent to harm anyone and his insight and 
judgment both appeared to be good.      

A January 2003 VA readjustment counseling progress note 
indicates that the veteran was experiencing ongoing 
nightmares, daily intrusive thoughts and very bad sleep 
overall.  He sat with his back to the wall and was very 
anxious, tending to avoid crowds or traffic.  He had some 
passive suicidal ideation but denied any homicidal ideation.  
A March 2003 VA psychiatric progress note shows that the 
veteran was having nightmares and intrusive thoughts of 
Vietnam combat that had worsened recently because of 
anniversary dates.  He was having some difficulty with temper 
control. 

On September 2003 VA psychological evaluation, the diagnoses 
were PTSD and alcohol dependence in partial remission.  The 
veteran reported that he spent most of his time at home 
because it made him anxious to be around other people and 
that he had last worked in 1995.  He continued to have 
problems with nightmares regarding combat, anxiety, impaired 
attention and concentration and social withdrawal.  He was 
unable to hold a train of thought and was not able to carry 
on a conversation due to problems with stammering, stuttering 
and impaired attention and concentration.  Mental status 
examination showed that the veteran did stammer and stutter 
throughout the evaluation and attributed his mood disturbance 
to not being able to do anything or remember anything because 
of too many bad thoughts running through his head.  He 
indicated that he saw ghosts in his house and the ghosts 
would throw things and open and close his shutters.  He also 
had auditory hallucinations in the form of hearing screams 
and shouting when he was trying to sleep and would often get 
out of bed and check his doors and windows to see if anyone 
was outside.  His psychosocial problems included 
unemployability, lack of interest, financial problems and 
social withdrawal.  He experienced suicidal ideation once or 
twice a month, but denied any history of suicide attempts.  
He denied homicidal ideation except when someone made him 
angry, and also denied any history of violence.  The examiner 
did not find any significant difference in functioning from 
previous examination in July 2002.   

A May 2004 psychiatric progress note showed that the 
anniversary of the Tet offensive had recently passed.  The 
veteran's sleep had been poor as he would usually get up in 
the middle of the night and walk around the house.  He almost 
never slept the entire night without awakening.  He was 
continually hearing screaming and hollering with the voice 
saying things like, "help me", "am I going to make it" in 
relation to recollections of Vietnam.  He did not report 
suicidal ideation.  The psychiatrist commented that the 
veteran was currently totally disabled and unable to work 
related to PTSD symptoms and previous back surgeries.  

In his November 2004 Form 9 the veteran indicated that his 
PTSD was much worse than when it was previously rated.  He 
had no desire to do anything, could not remember anything, 
and could not sleep; his stuttering was much worse; and he 
felt worthless.  

On February 2005 post-traumatic clinical team (PCT) intake, 
the veteran reported symptoms of poor mood, occasional panic 
attacks, ongoing diminished interest in activities, 
repetitive thoughts and worries, poor memory, worsening 
irritability, unwanted daily memories of Vietnam trauma 
causing extreme incapacitating distress, flashbacks once or 
twice a week, pronounced avoidance of people and situations 
that could remind him of Vietnam trauma, feelings of 
worthlessness, severe/marked sense of foreshortened future, 
only 2 to 3 hours of sleep per night, daily irritability and 
anger with feelings of wanting to hurt someone, extreme 
difficulty concentrating and marked hypervigilance and 
startle reaction.  

A June 2005 VA psychotherapy progress note shows that the 
veteran's nightmares, flashbacks and intrusive thoughts from 
Vietnam continued.  His sleep problems and nervousness were 
also about the same.  His mother had died recently, causing a 
dispute between him and his sister over the will.  He was not 
suicidal, although he had thoughts of suicide.  He was not 
hallucinating except for screams and hollering related to 
Vietnam.  

An October 2005 VA psychotherapy progress note shows that 
nightmares and flashbacks had worsened somewhat over the past 
several months.  His sleep had worsened as he would 
continually have to check things at night.  He heard screams 
at night, which made him get out of bed.  Increased 
irritability had caused him to get set off more easily.  He 
was not suicidal but had hallucinating screams and hollering 
both at night and in the daytime.  

At his March 2006 Board hearing the veteran testified that he 
did not get along with people well and could not remember 
people.  He had daily suicidal thoughts and heard screams 
every night.  He avoided interacting with his children and 
more generally avoided all people other than his wife.  At 
night he had nightmares, with a lot of screaming and would 
wake up in a cold sweat.  He avoided watching the news or 
crime shows and had great difficulty with short term memory.  
During the average day the veteran would just sit and watch 
TV or just look out the window to make sure that no one was 
coming up the driveway.  The only time he would go out would 
be to see a doctor or go with his wife to the store (once 
every 2 to 3 weeks).  He had last worked in 1995.  He had had 
problems communicating with others in the workplace and had 
had conflicts with both managers and peers.    

II.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

PTSD is rated 50 percent where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Code 9411.

The evidence of record reasonably establishes that the 
veteran suffers from occupational and social impairment with 
deficiencies in most areas, such as work, family relations 
and mood, due to suicidal ideation, difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  The record shows that due to his anxiousness 
he avoids other people and spends most of his time alone.  He 
only maintains a relationship with his wife and avoids 
contact with his children.  While it does not appear that he 
has suicide intent, he does report frequent suicidal 
ideation.  He also shows general feelings of worthlessness 
and has acute problems with nightmares, auditory 
hallucinations and overall ability to sleep.  The veteran's 
combination of symptoms clearly causes severe impairment in 
areas such as work, family relations, and mood.  The evidence 
shows a clear pattern of severe, chronic mood disturbance as 
a result of PTSD symptoms.  The veteran's family relations 
appear severely impaired as he reports avoiding any kind of 
relationship with his children.  In short, while the criteria 
for a 70 percent rating for PTSD do not appear to be fully 
satisfied, the disability picture (which appears somewhat 
clouded by co-existing, nonservice-connected disabilities) 
approximates those criteria.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that a 70 percent rating 
is warranted.   

A rating in excess of 70 percent (i.e. 100 percent) clearly 
is not warranted as it is not shown that the veteran has 
total occupational and social impairment due to PTSD.  
Although he does report auditory hallucinations, his thought 
processes are not shown to be grossly impaired, but are goal-
oriented.  He has also not shown instances of grossly 
inappropriate behavior or that he is a persistent danger to 
himself or others.  There is also no evidence of problems 
with hygiene, disorientation to time and place and memory 
loss for names of close relatives or his own name.  Nor is 
there evidence of any equivalent symptoms that would cause 
total occupational and social impairment. Consequently, a 70 
percent (but no higher) rating is warranted for the veteran's 
PTSD.    
ORDER

A 70 percent rating is granted for the veteran's PTSD subject 
to the regulations governing the payment of monetary awards.


REMAND

The RO's January 2004 rating decision denying TDIU was based 
in large part on his not meeting the minimum schedular 
requirements for TDIU.  Those requirements are now met.  A 
May 2004 VA psychiatric note (discussed above) indicates that 
the veteran is totally disabled and unable to work due to 
PTSD and (non-service connected) back disability, and a May 
1999 determination granting the veteran Social Security 
Disability benefits attributes his inability to work to both 
his PTSD and his nonservice connected back disability.  Given 
that the veteran's PTSD has been found to be a significant 
factor in his unemployability and that he now meets the 
schedular requirements for TDIU, further development is 
warranted to determine whether he is unemployable due solely 
to his service connected disabilities (i.e. PTSD (70%), 
tinnitus (10%) and hearing loss (0%)). 

In addition, the Board notes that the veteran has not been 
provided the complete required notice as outlined by the 
Court of Appeals for Veteran's Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria 
applicable to TDIU in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should also be asked to 
identify any additional PTSD treatment he 
received from the VA or other sources since 
October 2005.  The RO should obtain copies 
of complete treatment records from all 
identified sources. 

3.  The veteran should then be scheduled 
for an examination by a Board-certified 
psychiatrist to determine whether symptoms 
of the veteran's PTSD and tinnitus/hearing 
loss render him unemployable.  Because the 
veteran's symptoms (e.g. flashbacks) as 
reported on examinations relate to alleged 
experiences in Vietnam that stretch the 
boundaries of credibility (e.g., killing 
over a hundred Vietnamese civilians by 
running them over with his truck, picking 
up bodies of civilians he killed, including 
his barber and a child, and throwing them 
out in a "fish market", etc.), and because 
the RO in adjudicating the veteran's PTSD 
claims has not yet outlined which stressor 
accounts it found credible, before 
forwarding the veteran's claims file to the 
examiner for review, the RO should prepare 
a listing of the specific stressor accounts 
it has found to be credible, and 
incorporate the listing in the claims file 
for the examiner's review.  The examiner 
must review the claims file in conjunction 
with the examination.  Upon review of the 
claims file and examination of the veteran, 
the examining psychiatrist should provide 
an opinion as to whether symptoms of the 
veteran's service connected PTSD and 
hearing loss/tinnitus, alone (discounting 
the effect of any co-existing and 
nonservice-connected physical or mental 
disorder) are of sufficient severity to 
preclude his participation in any regular 
substantially gainful employment.  The 
examiner must explain the rationale for the 
opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


